Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/29/2022 has been entered. Claims 1-3, 5-6, 8, 11-12, 18-19, 21, and 25-28 have been amended. Claims 1-8, 11-13, 18-19, 21, 25-29, and 31 remains pending.

Canceled Claims: 9-10, 14-17, 20, 22-24, and 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-12, 18, 21, 25, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 9517474) in view of Chad (US 20120164396).
Regarding claim-1, Mao discloses a system for separating a plurality of molecular entities (cells) with differing densities (a system for performing separation of cells based on magnetic buoyancy forces, Abstract), the system comprising: 
a pair of magnetic poles (permanent magnet, Fig.1C) of like polarity to provide a magnetic field (permanent magnet to generate a magnetic field into one direction, check Abstract; Col.1 line66-67; Col.3 line4-7; Col.9 line61-67); and 
a container (microchannel) holding the plurality of molecular entities in a fluid medium comprising nanoparticles (microchannel receiving a carrier fluid comprising cells and Nano-sized magnetic particles, check Abstract; Col.5 line2-5, 17-22; Col.6 line24-32) that substantially change a magnetic susceptibility of the fluid medium while preserving a stability of the molecular entities such that, when the container is placed inside the magnetic field, sufficient gradients in an effective density of the fluid medium are generated inside the container to levitate the plurality of molecular entities to respective layers within the container, each respective layer corresponding to a respective density (the carrier fluid comprising cells and Nano-sized magnetic particles within the microchannel is exposed to a magnetic field to alter the carrier fluid magnetic susceptibility to generate magnetic buoyancy forces exerted on particles and cells to separate cells into different outlets as separation in y-direction is accelerated to separate intact target cells into their respective populations, check Abstract; Fig.8e-j; Col.5 line2-5, 17-22; Col.6 line24-32; Col.9 line13-16, 61-67; Col.10 line33-34; Col.12 line4-16).
But Mao does not teach sub-micron sized plasma molecular entities.
Chad discloses sub-micron sized plasma molecular entities (sub-micron and sub 100-nm nanomaterials and biomolecules such as protein “Plasma”, [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to alternatively provide Mao’s system with sub-micron sized plasma molecular entities as taught by Chad for purpose of achieving separation of desired biomolecules.
Regarding claim-2 and 3, Mao as modified discloses wherein the nanoparticles comprise at least one of: superparamagnetic iron oxide nanoparticles (SPIO) (magnetite = Fe3O4; check Col.10 line27-32), monocrystalline iron oxide nanoparticles (MIONs), Ultrasmall Superparamagnetic Iron Oxides (USPIOs), or a type of ferromagnetic or ferromagnetic nanoparticles. Wherein the type of ferromagnetic or ferromagnetic nanoparticles include at least one of: a yttrium iron garnet, a cubic ferrite; and a hexagonal ferrite (optional).
Regarding claim-4, Mao as modified discloses wherein the fluid medium includes at least one of: a superparamagnetic nanoparticle ferrofluid (the carrier fluid comprises the magnetite = Fe3O4 nanoparticle, check Col.5 line2-5; Col.6 line26-28, 36-39; Col.19 line27-30), a ferromagnetic nanoparticle ferrofluid, or a ferrimagnetic nanoparticle ferrofluid.
Regarding claim-5, Mao as modified discloses wherein the nanoparticles are not attached or bound to at least portions of the plurality of sub-micron sized plasma molecular entities (Taught by Chad) (When the magnetic field is applied, the magnetic nanoparticles and cells are spatially separated from each other “not attached”, cellular uptake of magnetic nanoparticles is minimized, check Col.7 line19-25; Col.13 line1-7; Col.20 line50-53).
Regarding claim-7, Mao as modified discloses wherein a concentration of the nanoparticles in the fluid medium is about 0.001 mg/m1 to about 30 mg/ml (a concentration of the carrier fluid comprising the Nano-sized magnetic particles varies from a diluted = 1%v/v to a concentrated = 10%v/v, thus estimating the carrier fluid density to be around that roughly corresponds to about 1 mg/ml to 10 mg/ml, check Col.6 line28-33; Col.12 line28-36)
Regarding claim-11, Mao as modified discloses wherein the container comprises a port to allow extraction of at least portions of a respective layer of the plurality of sub-micron sized plasma molecular entities (Taught by Chad) from the container (the microchannel has outlets for each respective layer of separated cells, check Fig.8d; Col.1 line32-40)
Regarding claim-12, Mao as modified discloses an imaging system (CCD camera) comprising one or more camera devices configured to perform image-based detection of the plurality of sub-micron sized plasma molecular entities (Taught by Chad) levitated to the respective layers within the container (using an imaging system to detect the cells separate into their respective populations according to buoyancy forces, check Fig.8e-j; Col.10 line53-57).
Regarding claim-18, Mao as modified discloses a method for separating a plurality of sub-micron sized plasma molecular entities (Taught by Chad) with differing densities (performing separation of cells based on different buoyancy forces, Abstract), the method comprising: 
introducing the plurality of sub-micron sized plasma molecular entities (Taught by Chad)  into a fluid medium comprising nanoparticles (a carrier fluid comprising cells and Nano-sized magnetic particles, check Col.5 line2-5, 17-22; Col.6 line24-32); and 
subsequently placing the fluid medium in a magnetic field to generate sufficient gradients in an effective density of the fluid medium such that the plurality of sub-micron sized plasma molecular entities (Taught by Chad) are levitated to respective layers by virtue of the respective densities (the carrier fluid comprising cells and Nano-sized particles flown into microchannel and exposed to a magnetic field to generate magnetic buoyancy forces exerted on particles and cells to separate cells into different outlets as separation in y-direction is accelerated, check Abstract; Fig.8e-j; Col.5 line2-5, 17-22; Col.6 line24-32; Col.9 line13-16, 61-67; Col.10 line33-34; Col.12 line4-16).
Regarding claim-21, Mao as modified discloses adjusting a concentration of the nanoparticles in the fluid medium to change a separation of the respective layers, wherein the concentration vary from about 0.00 1 mg/ml to about 30 mg/ml (a concentration of the carrier fluid comprising the Nano-sized magnetic particles is varied from diluted corresponding to a bottom layer to concentrated corresponding to a surface layer and diluted = 1%v/v to a concentrated = 10%v/v, thus estimating the carrier fluid density to be around that roughly corresponds to about 1 mg/ml to 10 mg/ml, check Col.6 line28-33; Col.12 line28-36), 
wherein the nanoparticles comprise at least one of: superparamagnetic iron oxide nanoparticles (SPIO) (magnetite = Fe3O4; Col.10 line27-32), Ultrasmall Superparamagnetic Iron Oxides (USPIOs), or a type of ferromagnetic or ferrimagnetic nanoparticles, wherein the type of ferromagnetic or ferrimagnetic nanoparticles includes at least one of: a yttrium iron garnet, a cubic ferrite, and a hexagonal ferrite (optional), and 
wherein the fluid medium includes at least one of: a superparamagnetic nanoparticle ferrofluid (the carrier fluid comprises the magnetite = Fe3O4 nanoparticle, check Col.5 line2-5; Col.6 line26-28, 36-39; Col.19 line27-30), a ferromagnetic nanoparticle ferrofluid, or a ferrimagnetic nanoparticle ferrofluid.
Regarding claim-25, Mao as modified discloses wherein the nanoparticles are not attached to at least portions of the plurality of sub-micron sized plasma molecular entities (Taught by Chad) (When the magnetic field is applied, the magnetic nanoparticles and cells are spatially separated from each other “not attached”, cellular uptake of magnetic nanoparticles is minimized, check Col.7 line19-25; Col.13 line1-7; Col.20 line50-53).
Regarding claim-27, Mao as modified discloses anPage7 7of 8 optically resolving the respective layers of the plurality of sub-micron sized plasma molecular entities (Taught by Chad) to perform image-based detection of the plurality of sub-micron sized plasma molecular entities (Taught by Chad) levitated to the respective layers (using an optical imaging system to detect the cells separate into their respective populations according to buoyancy forces, check Fig.8e-j; Col.10 line53-57).
Regarding claim-31, Mao discloses wherein the magnetic field is characterized as having a field strength of about 0.002 Tesla to 10 Tesla (a magnetic field of 470mT = 0.470 Tesla, check Col.9 line 61-67 to Col.10 line1-3).


Claims 6, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 9517474) in view of Chad (US 20120164396) and further view of McCloskey (NPL: Magnetic Cell Separation: Characterization of Magnetophoretic Mobility) 
Regarding claim-6 and 26, Mao as modified discloses nanoparticles and the plurality of sub-micron sized plasma molecular entities (Taught by Chad) (the cells and Nano-sized magnetic particles, check Col.5 line2-5, 17-22; Col.6 line24-32). But does not disclose wherein the nanoparticles are attached or bound to at least portions of the plurality of molecular entities.
McCloskey discloses magnetic cell separation (Abstract) and also teaches wherein the nanoparticles are attached or bound to at least portions of the plurality of molecular entities (magnetic nanoparticles bound to each cell, check Pg.6870 Col.1 Para-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mao’s system and method wherein the nanoparticles are attached or bound to at least portions of the plurality of molecular entities as taught by McCloskey for purpose of increasing magnetophoretic mobility of each cell and to improve and optimize separation efficiency. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 9517474) in view of Chad (US 20120164396) and further view of Chen (US 20050009002).
Regarding claim-19, Mao as modified discloses extracting at least a portion of a respective layer comprising at least one of the plurality of sub-micron sized plasma molecular entities (Taught by Chad) (extracting the cells based on the exerted magnetic buoyancy forces via respective outlets, check Abstract; Fig.8e-j; Col.5 line2-5, 17-22; Col.6 line12-13, 24-30; Col.14 line42-46); and analyzing the portion of the respective layer (the collected cells are analyzed such as using stained and counted, check Col.9 line31-32; Col.14 line42-46). 
But Mao does not discloses analyzing using a technique for proteomics, lipidomics, or metabolomics, wherein the technique for proteomics, lipidodmics, or metabolomics comprises at least one of: a liquid chromatography mass spectroscopy (LC- MS/MS) technique, or a gel-electrophoresis technique.
Chen discloses production of coated magnetizable micro-particles (Abstract) and also teaches analyzing using a technique for proteomics, lipidomics, or metabolomics (a biological sample with a separated and extracted component is further analyzed using a gel electrophoresis, check Para [0094, 0133]), wherein the technique for proteomics, lipidodmics, or metabolomics comprises at least one of: a liquid chromatography mass spectroscopy (LC- MS/MS) technique, or a gel-electrophoresis technique (a gel electrophoresis, check Para [0094, 0133]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mao’s method for analyzing using a technique for proteomics, lipidomics, or metabolomics, wherein the technique for proteomics, lipidodmics, or metabolomics comprises at least one of: a liquid chromatography mass spectroscopy (LC- MS/MS) technique, or a gel-electrophoresis technique as taught by Chen for purpose of being able to further characterize separated and collected samples.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 9517474) in view of Chad (US 20120164396) and further view of Huseyin (US 20160370386).
Regarding claim-28, Mao as modified does not discloses wherein placing the fluid medium in the magnetic field occurs at a first time point, wherein optically resolving the respective layers of the plurality of sub-micron sized plasma molecular entities (Taught by Chad) occurs at a second time point, and wherein the first time point precedes the second time point by about 10 seconds to 10 hours.
Huseyin discloses a levitation system for separating a heterogeneous population of cells based on their respective densities and also teaches wherein placing the fluid medium in the magnetic field occurs at a first time point (placing “at first point” a microcapillary channel holding a heterogeneous population of cells in a magnetically-responsive fluid between a set of two magnets generating a magnetic field, check Abstract; Fig.1a; Para [0008-0009, 0040, 0066]), wherein optically resolving the respective layers of the plurality of molecular entities occurs at a second time point (exposing the heterogeneous population of cells separated into respective layers to a laser beam at t=12 seconds “second point”, check Fig.2d; Para [0025, 0029, 0108]), and wherein the first time point precedes the second time point by about 10 seconds to 10 hours (the second point is 12 seconds after the initial placement, Fig.2d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mao’s method wherein placing the fluid medium in the magnetic field occurs at a first time point, wherein optically resolving the respective layers of the plurality of molecular entities occurs at a second time point, and wherein the first time point precedes the second time point by about 10 seconds to 10 hours as taught by Huseyin for purpose of being able to closely monitor differentiation and separation process as well as improvement in separation.
Regarding claim-29, Mao as modified does not discloses wherein optically resolving comprises: energizing a laser source to generate a laser beam; irradiating each of the respective layers with the laser beam; and recording an optical signal from each of the respective layers in response to being irradiated by the laser beam, wherein the laser beam is characterized as having an optical power between 1 mW and 30 mW and an optical wavelength between 400 nm and 1300 nm.
Huseyin discloses wherein optically resolving (obtaining high-resolution images using a charge coupled device CCD, check Para [0029, 0105, 0107-0108, 0148]) comprises: energizing a laser source to generate a laser beam (a laser to generate a laser beam, check Para [0108]); irradiating each of the respective layers with the laser beam (the laser is guided to expose a local are in the microcapillary channel such as each separated cell population “respective layer”, check Para [0025], [0108]); and recording an optical signal from each of the respective layers in response to being irradiated by the laser beam (obtaining cell responses using CCD image of each separated cell population exposed to the laser beam, check Para [0029], [0105], [0107-0108], [0148]), wherein the laser beam is characterized as having an optical power between 1 mW and 30 mW and an optical wavelength between 400 nm and 1300 nm (the laser beam is generated using 30mW optical power and 488 nm of optical wavelength, check Para [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mao’s method wherein optically resolving comprises: energizing a laser source to generate a laser beam; irradiating each of the respective layers with the laser beam; and recording an optical signal from each of the respective layers in response to being irradiated by the laser beam, wherein the laser beam is characterized as having an optical power between 1 mW and 30 mW and an optical wavelength between 400 nm and 1300 nm.as taught by Huseyin for purpose of being able to closely monitor differentiation and separation process as well as improvement in separation.

Claims 1, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huseyin (US 20160370386) in view of Chad (US 20120164396) and further view Mahmoudi (NPL: Superparamagnetic Iron Oxide Nanoparticles with Rigid Cross-linked Polyethylene Glycol Furmarte Coating for Application in Imaging and drug Delivery) .
Regarding claim-1, Huseyin discloses a system for separating a plurality of molecular entities with differing densities (a levitation system for separating a heterogeneous population of cells based on their respective densities, check Abstract; Fig.2a; Para [0008, 0012, 0040]), the system comprising: 
a pair of magnetic poles of like polarity to provide a magnetic field (a set of two magnets produce a magnetic field, check Abstract; Fig.1a; Para [0008]; and 
a container (microcapillary channel) holding the plurality of sub-micron sized plasma molecular entities in a fluid medium comprising nanoparticles (a microcapillary channel holds the heterogeneous population of cells in a magnetically-responsive fluid medium comprising beads and gadolinium, check Abstract; Fig.1a, Para [0008-0009, 0040, 0066]) that substantially change a magnetic susceptibility of the fluid medium while preserving a stability of the molecular entities such that, when the container is placed inside the magnetic field (the microcapillary channel holding the heterogeneous population of cells is placed between the sets of two magnets producing the magnetic field, wherein the magnetic field effects the magnetically responsive fluid medium by changing a magnetic susceptibility of the magnetically-responsive fluid medium while the heterogeneous population of cells remains intact and levitate, check Abstract; Fig.1a; Para [0008, 0010, 0040, 0081-0082]), sufficient gradients in an effective density of the fluid medium are generated inside the container to levitate the plurality of molecular entities to respective layers within the container (the magnetic field causes the heterogeneous population of cells held in the magnetically-responsive fluid medium in the microcapillary channel to be separated by the levitation system and the changed magnetic susceptibility into respective layers based on respective densities, check Abstract; Fig.2a; Para [0008, 0040, 0081-0082]), each respective layer corresponding to a respective density (separating heterogeneous population of cells based on a respective density, check Abstract; Fig.2a; Para [0008, 0040, 0081-0082, 0102]).
But Huseyin does not teach sub-micron sized plasma molecular entities.
Chad discloses sub-micron sized plasma molecular entities (sub-micron and sub 100-nm nanomaterials and biomolecules such as protein “Plasma”, [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to alternatively provide Mao’s system with sub-micron sized plasma molecular entities as taught by Chad for purpose of achieving separation of desired biomolecules.
Huseyin also does not teach wherein the particles are nanoparticles.
Mahmoudi discloses nanoparticles are particular suitable for microfluidic and clinical applications due to forming well-dispersed suspensions that can access small volumes, the nanoparticles having high biocompatibility and surface area, and also teaches wherein the particles are nanoparticles (superparamagnetic iron oxide nanoparticles SPIONs, check Abstract, Pg.8124 Col.1 Para-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huseyin system with particles that are nanoparticles as taught by Mahmoudi for purpose of using a nanoparticle suitable to be suspended in a carrier fluid to be utilized in cell and protein separation.
Regarding claim-8, Huseyin as modified wherein the pair of magnetic poles are separated by a distance accommodating the container (a space between the two magnets having opposite magnetic poles that is sized to receive the microcapillary channel, check Para [0008]), wherein the distance is about 0.005 cm to 50 cm (the space between the two magnets having opposite magnetic poles that is sized to receive the microcapillary channel has a size of 1 mm = 0.1 cm, thus the distance is at least 0.1 cm, check Fig.1d; Para [0008, 0040, 0082, 0148]). 
But Huseyin does not discloses wherein the magnetic field is about 0.002 Tesla to 10 Tesla.
Mahmoudi discloses wherein the magnetic field is about 0.002 Tesla to 10 Tesla (the magnetic field up to 20 kOe = 2 Tesla, check Pg.8126 Col.1 Para-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huseyin’s system with the magnetic field which is about 0.002 Tesla to 10 Tesla as taught by Mahmoudi for purpose of providing the right amount of magnetic field while using a nanoparticle suitable to be suspended in a carrier fluid to be utilized in cell and protein separation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huseyin (US 20160370386) as applied to claim-1 and further view of Waterhouse (EP 1012593).
Regarding claim-13, Huseyin as modified further comprising a laser system that includes: 
a laser source configured to generate a laser beam (a laser to generate a laser beam, check Para [0108]); 
components configured to guide the laser beam to irradiate the container (the laser is guided to expose a local are in the microcapillary channel such as each separated cell population “respective layer”, check Para [0025], [0108]);
and one or more detectors configured to record an optical signal from the respective layers in response to being irradiated by the laser beam (the laser beam is used to expose the heterogeneous population of cells throughout experiments and high-resolution images “configured to record” using a charge coupled device CCD based on cell responses, check Para [0029], [0105], [0107-0108], [0148]), 
the laser source beam configured to output an optical power between 1 mW and 30 mW with an optical wavelength between 400 nm and 1300 nm (the laser beam is generated using 30mW optical power and 488 nm of optical wavelength, check Para [0108])), and 
wherein the one or more detectors include at least one charge-coupled device (CCD) (a lensless charged-coupled device CCD,  check Abstract; Para [0008], [0029]).
But Huseyin does not explicitly discloses a passive optical components, the laser source includes a laser diode, and wherein the passive optical components include at least one of: a beam expander, an aperture, a grating, or a fiber.
Waterhouse discloses high dynamic range apparatus for separation and detection of polynucleotide fragments and also teaches a passive optical component (diffraction grating 920, check Para [0015]), the laser source includes a laser diode (laser diode 908, check Para [0015]), wherein the passive optical components include at least one of: a beam expander, an aperture, a grating, or a fiber (a laser diode 908 connected to a transmissive diffraction grating 920, check Para [0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huseyin’s system with the passive optical components, the laser source which includes a laser diode, and wherein the passive optical components include at least one of: a beam expander, an aperture, a grating, or a fiber as taught by Waterhouse for purpose of providing efficient separation and detection of biomolecules by utilizing a laser beam.
Response to Arguments
In the Remarks/Arguments filed on 04/29/2022, Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.

Regarding claim-1 and 8: 
Based on newly amended claim 1 and 8 with new Limitation added, Applicant argues that Mao does not teaches “plasma molecular entities”, nor “sub-micron sized”.
In response to argument, the combination of Mao and Chad (US 20120164396) teaches salient features “sub-micron sized plasma molecular entities”.
Based on newly amended claim 1 and 8 with new Limitation added, Applicant argues that Huseyin in view of Mahmoudi does not teaches “plasma molecular entities”, nor “sub-micron sized”.
In response to argument, the combination of Huseyin in view of Mahmoudi with Chad (US 20120164396) teaches salient features “sub-micron sized plasma molecular entities”.

Regarding Request for Interview:
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651